DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection (Xu et al) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9, 12-13, 16-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (20210168665) in view of FACCIN et al (20180324577) and Xu et al (20210105697).
Regarding claim 1, Salkintzis discloses, a method for operating a user equipment (UE, fig. 1-12) in a wireless communication system, the method comprising: 
transmitting a UE (UE, fig. 1-12) policy container including an operating system identifier (OS-Id, fig. 8) indicating an operating system of the UE to a policy control function node (PCF 147, fig. 8) via a radio access network (assess network 120, fig. 1-2A) (¶ 0136-0137, fig. 8, step 815); and 
receiving a UE selection policy rule (PCC rules) associated with the operating system (OS-ID) from the PCF node (¶ 0137, 0140, fig. 8, step 840), 
wherein the rule (PCC rules) includes an application identifier (App-1, App-2, App-3, application identifiers) related to the operating system (OS-ID) (¶ 0136-0140, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. The PCF 147 sends to SMF 143 the requested PCC rules and the authorized QoS. In addition, the PCF 147 sends to the SMF 143 the list of application identifiers and the associated AppKeys received from the NW-ETDF 154 (see signaling 840). If the PCF 147 has sent a Rand value to the NW-ETDF 154, the PCF 147 also sends this Rand value to the SMF 143. After receiving the list of application identifiers and associated AppKeys, the SMF 143 sends an N4 Session Establishment Request that includes encrypted packet detection rules to the UPF 141 (see signaling 845). Here, each packet detection rule includes an AppKey and the associated application identifier. The UPF 141 sends a N4 Session Establishment Response to the SMF 143),
wherein the operating system is identified by the PCF node, based on at least one of the OSId [or a permanent equipment identifier] of the UE (¶ 0137-0138, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys).
Salkintzis does not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session.
In the same field of endeavor, FACCIN et al discloses, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0120-0127, UE Route Selection Policy URSP that may be used by the UE to determine how to route outgoing traffic e.g., via an established PDU session, via offloading to a non-3GPP access outside a PDU session, or via a new PDU session that the traffic causes to be established). The URSP policy may include one or more of the following policies: a Session and Service Continuity Mode Selection Policy that may be used by the UE to associate UE applications with SSC modes and to determine the PDU session, Information that can be compared against data traffic and determine if the rule is applicable to this data traffic or not. A traffic filter may include application identifiers and other information, if needed. The traffic that matches the traffic filter of a URSP rule is referred to as the “matching traffic” for this URSP rule). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis by specifically adding feature in order to enhance system performance to the method enables facilitating release of protocol data unit sessions or of the user plane of the PDU sessions as taught by FACCIN et al.
Salkintzis and FACCIN et al do not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system.
In the same field of endeavor, Xu et al discloses, wherein the URSP rule includes an application identifier corresponding to the operating system (¶ 0067, 0108, Tables 1 and 4, Rules in a URSP shall have different precedence values. The information is used to identify the Application(s) that is(are) running on the UE's OS.), wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0067, 0108, Tables 1 and 4, the terminal evaluates a URSP rule according to a sequence of rule priorities, and determines whether the application data matches a traffic descriptor of any URSP rule. When an APP ID is found, and description information of a DNN or an application matches a traffic descriptor in a URSP rule, the terminal should select an RSD in the URSP rule according to a sequence of RSD priorities. Further, when there is a matching PDU session in current PDU sessions, the terminal associates the application data with the current PDU sessions, that is, binds the application data with the current PDU sessions.). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis and FACCIN et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and terminal transmit a same piece of application data by using a plurality of sessions, so that the terminal can control the redundant transmission as taught by Xu et al.
	Regarding claim 2, Salkintzis discloses, wherein the OSId is transmitted from the UE through a registration request message in an initial registration procedure (¶ 0134, fig. 8, step 805), and wherein the operating system is determined by the PCF node, based on the OSId (¶ 0137-0138, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys and also see Xu et al).
	Regarding claim 5, Salkintzis discloses, wherein the OSId is transmitted from the UE to an access management function node through a registration request message (¶ 0134, fig. 8, step 805), and wherein the OSId is transmitted from the AMF node to the PCF node through a message for a UE policy generation request (¶ 0135-0137, fig. 8, steps 810 and 815 and also see Xu et al).
Regarding claim 7, Salkintzis discloses, wherein the OSId is identified from the PEI (i.e., Device ID) by the PCF, based on mapping relationship between PEIs and OSIds (¶ 0137-0138, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys and also see Xu et al).
	Regarding claim 8, Salkintzis discloses, a method for operating a policy control function (PCF, fig. 8) node in a wireless communication system, the method comprising:
receiving, from a user equipment (UE), a UE policy container including an operating system identifier (OS-Id) of the UE (¶ 0134, fig. 8, step 805); 
identifying an operating system of the UE, based on at least one of the OSId or a permanent equipment identifier of the UE (¶ 0137-0138 and 0140, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys); and 
transmitting a UE route selection policy rule including an application identifier corresponding to the operating system to the UE (¶ 0142, fig. 8, steps 860 and 865).
Salkintzis does not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session.
In the same field of endeavor, FACCIN et al discloses, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0120-0127, UE Route Selection Policy URSP that may be used by the UE to determine how to route outgoing traffic e.g., via an established PDU session, via offloading to a non-3GPP access outside a PDU session, or via a new PDU session that the traffic causes to be established). The URSP policy may include one or more of the following policies: a Session and Service Continuity Mode Selection Policy that may be used by the UE to associate UE applications with SSC modes and to determine the PDU session, Information that can be compared against data traffic and determine if the rule is applicable to this data traffic or not. A traffic filter may include application identifiers and other information, if needed. The traffic that matches the traffic filter of a URSP rule is referred to as the “matching traffic” for this URSP rule). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis by specifically adding feature in order to enhance system performance to the method enables facilitating release of protocol data unit sessions or of the user plane of the PDU sessions as taught by FACCIN et al.
Salkintzis and FACCIN et al do not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system.
In the same field of endeavor, Xu et al discloses, wherein the URSP rule includes an application identifier corresponding to the operating system (¶ 0067, 0108, Tables 1 and 4, Rules in a URSP shall have different precedence values. The information is used to identify the Application(s) that is(are) running on the UE's OS.), wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0067, 0108, Tables 1 and 4, the terminal evaluates a URSP rule according to a sequence of rule priorities, and determines whether the application data matches a traffic descriptor of any URSP rule. When an APP ID is found, and description information of a DNN or an application matches a traffic descriptor in a URSP rule, the terminal should select an RSD in the URSP rule according to a sequence of RSD priorities. Further, when there is a matching PDU session in current PDU sessions, the terminal associates the application data with the current PDU sessions, that is, binds the application data with the current PDU sessions.). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis and FACCIN et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and terminal transmit a same piece of application data by using a plurality of sessions, so that the terminal can control the redundant transmission as taught by Xu et al.
Regarding claim 9, Salkintzis discloses, wherein the OSId is transmitted from the UE through a registration request message in an initial registration procedure (¶ 0134, fig. 8, step 805), and wherein the identifying of the operating system comprises determining the operating system, based on the OSId (¶ 0134 and 0137, fig. 8, step 805 and 815-840).
	Regarding claim 12, Salkintzis discloses, wherein the receiving of the UE policy container comprises receiving, from an access management function node, a UE policy generation request message including the OSId, and wherein the OSId is transmitted from the UE to the access management function node through a registration request message (¶ 0134 and 0137, fig. 8, step 805 and 815 and also see Xu et al).
	Regarding claim 13, Salkintzis discloses, identifying the OSId from the PEI, based on mapping relationship between PEIs and OSIds (¶ 0134 and 0137, fig. 8, step 805 and 815-840 and also see Xu et al).
	Regarding claim 16, Salkintzis discloses, a user equipment (UE, fig. 1-12, abstract) in a wireless communication system, the UE comprising: 
a transceiver (325, fig. 3); and at least one processor (305, fig. 3) functionally coupled to the transceiver, and configured to control the transceiver (¶ 0069-0070), wherein the at least one processor is configured to: 
transmit a UE policy container including an operating system identifier (OS-Id) indicating an operating system of the UE to a policy control function node (¶ 0136-0137, fig. 8, step 815); and 
receive a UE route selection policy rule including an application identifier corresponding to the operating system from the PCF node (¶ 0137, 0140, fig. 8, step 840), and 
wherein the operating system is identified by the PCF node, based on at least one of the OSId or a permanent equipment identifier of the UE (¶ 0137-0138, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys). 
Salkintzis does not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session.
In the same field of endeavor, FACCIN et al discloses, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0120-0127, UE Route Selection Policy URSP that may be used by the UE to determine how to route outgoing traffic e.g., via an established PDU session, via offloading to a non-3GPP access outside a PDU session, or via a new PDU session that the traffic causes to be established). The URSP policy may include one or more of the following policies: a Session and Service Continuity Mode Selection Policy that may be used by the UE to associate UE applications with SSC modes and to determine the PDU session, Information that can be compared against data traffic and determine if the rule is applicable to this data traffic or not. A traffic filter may include application identifiers and other information, if needed. The traffic that matches the traffic filter of a URSP rule is referred to as the “matching traffic” for this URSP rule). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis by specifically adding feature in order to enhance system performance to the method enables facilitating release of protocol data unit sessions or of the user plane of the PDU sessions as taught by FACCIN et al.
Salkintzis and FACCIN et al do not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system.
In the same field of endeavor, Xu et al discloses, wherein the URSP rule includes an application identifier corresponding to the operating system (¶ 0067, 0108, Tables 1 and 4, Rules in a URSP shall have different precedence values. The information is used to identify the Application(s) that is(are) running on the UE's OS.), wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0067, 0108, Tables 1 and 4, the terminal evaluates a URSP rule according to a sequence of rule priorities, and determines whether the application data matches a traffic descriptor of any URSP rule. When an APP ID is found, and description information of a DNN or an application matches a traffic descriptor in a URSP rule, the terminal should select an RSD in the URSP rule according to a sequence of RSD priorities. Further, when there is a matching PDU session in current PDU sessions, the terminal associates the application data with the current PDU sessions, that is, binds the application data with the current PDU sessions.). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis and FACCIN et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and terminal transmit a same piece of application data by using a plurality of sessions, so that the terminal can control the redundant transmission as taught by Xu et al.
	Regarding claim 17, Salkintzis discloses, wherein the OSId is transmitted from the UE through a registration request message in an initial registration procedure (¶ 0134 and 0137, fig. 8, step 805), and wherein the operating system is determined by the PCF node, based on the OSId (¶ 0134 and 0137, fig. 8, steps 805 and 815-840 and also see Xu et al).
	Regarding claim 20, Salkintzis discloses, wherein the OSId is transmitted from the UE to an access management function (AMF) node through a registration request message (¶ 0134 and 0137, fig. 8, steps 805), and wherein the OSId is transmitted from the AMF node to the PCF node through a message for a UE policy generation request (¶ 0134 and 0137, fig. 8, steps 805 and 815-840 and also see Xu et al). 
	Regarding claim 22, Salkintzis discloses, wherein the OSId is identified from the PEI by the PCF, based on mapping relationship between PEIs and OSIds (¶ 0134 and 0137, fig. 8, steps 805 and 815-840 and also see Xu et al).	
Claims 3-4, 6, 10-11, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (20210168665) in view of FACCIN et al, Xu et al and Shan et al (20190342851). 
Regarding claim 3, Salkintzis discloses, further comprising: transmitting an identity message including the PEI to the AMF node, wherein the PEI is provided from the AMF node to the PCF node, and wherein the operating system is determined by the PCF node, based on the PEI (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
Salkintzis, FACCIN et al and Xu et al do not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, FACCIN et al and Xu et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al.
Regarding claim 6, Salkintzis discloses, transmitting an identity message including the PEI and the OSId to the AMF node, wherein the OSId is provided from the AMF node to the PCF node (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
Salkintzis, FACCIN et al, FACCIN et al and Xu et al do not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, FACCIN et al and Xu et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al. 
Regarding claim 10, Salkintzis discloses, transmitting an identity message including the PEI and the OSId to the AMF node, wherein the OSId is provided from the AMF node to the PCF node (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
receiving the PEI, from an access management function node (¶ 0134, fig. 8, step 805), wherein the identifying of the operating system comprises identifying the operating system of the UE, based on the PEI (¶ 0134 and 0137, fig. 8, steps 805), wherein the PEI is transmitted from the UE to the AMF node (¶ 0134 and 0137, fig. 8, steps 805), and wherein the identity message is transmitted from the UE to the AMF node (¶ 0134 and 0137, fig. 8, steps 805).
Salkintzis, FACCIN et al and Xu et al does not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, FACCIN et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al.
Regarding claim 18, Salkintzis discloses, further comprising: transmitting an identity message including the PEI to the AMF node, wherein the PEI is provided from the AMF node to the PCF node, and wherein the operating system is determined by the PCF node, based on the PEI (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
Salkintzis, FACCIN et al and Xu et al do not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, FACCIN et al and Xu et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al.
Regarding claim 21, Salkintzis discloses, transmitting an identity message including the PEI and the OSId to the AMF node, wherein the OSId is provided from the AMF node to the PCF node (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
receiving the PEI, from an access management function node (¶ 0134, fig. 8, step 805), wherein the identifying of the operating system comprises identifying the operating system of the UE, based on the PEI (¶ 0134 and 0137, fig. 8, steps 805), wherein the PEI is transmitted from the UE to the AMF node (¶ 0134 and 0137, fig. 8, steps 805), and wherein the identity message is transmitted from the UE to the AMF node (¶ 0134 and 0137, fig. 8, steps 805).
Salkintzis, FACCIN et al and Xu et al do not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, FACCIN et al and Xu et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al.
Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (20210168665) in view of FACCIN et al, Xu et al and Li et al (20210168584).  
Regarding claim 4, Salkintzis discloses, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information (e.g., an application key). In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list (see signaling 820). In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys. Based on the Device-ID received from the PCF 147, the NW-ETDF 154 retrieves the signature of the UE-ETDF 210 in the UE 205 (see block 825). Where the UE-ETDF 210 was downloaded from NW-ETDF 154 (as shown in FIG. 2.4.1-1), the NW-ETDF 154 calculated and stored the signature before delivering the UE-ETDF 210 to UE 205. Alternatively, where the UE-ETDF 210 was not downloaded from NW-ETDF 154 (e.g., but was pre-installed in the UE 205), the NW-ETDF 154 is provisioned with the signature of the UE-ETDF 210 (¶ 0137-0138).
Salkintzis, FACCIN et al and Xu et al do not specifically disclose UDR.
In the same field of endeavor, Li et al discloses, wherein the stored in a user data repository (UDR) by the PCF node (¶ 0074, 0078, 0087, PCF 805 may retrieve the corresponding policy by correlating the session ID, UE ID, and destination LADN ID, and then PCF 805 may update the policy (e.g., charging policy including App-ID, data rate) regarding the data transfer over the PDU session to the new LADN. PCF 805 may obtain a more detailed policy profile by contacting the UDM /UDR 804, which may store the updated policy with the policy ID (step 815). SMF 803 may activate the PDU session and selects the anchor point to serve the session). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, FACCIN et al and Xu et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables the operator to create networks customized to provide optimized solutions for different market scenarios which demands diverse requirements as taught by Li et al.
Regarding claim 11, Salkintzis discloses, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information (e.g., an application key). In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list (see signaling 820). In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys. Based on the Device-ID received from the PCF 147, the NW-ETDF 154 retrieves the signature of the UE-ETDF 210 in the UE 205 (see block 825). Where the UE-ETDF 210 was downloaded from NW-ETDF 154 (as shown in FIG. 2.4.1-1), the NW-ETDF 154 calculated and stored the signature before delivering the UE-ETDF 210 to UE 205. Alternatively, where the UE-ETDF 210 was not downloaded from NW-ETDF 154 (e.g., but was pre-installed in the UE 205), the NW-ETDF 154 is provisioned with the signature of the UE-ETDF 210 (¶ 0137-0138).
Salkintzis, FACCIN et al and Xu et al do not specifically disclose UDR.
In the same field of endeavor, Li et al discloses, wherein the stored in a user data repository (UDR) by the PCF node (¶ 0074, 0078, 0087, PCF 805 may retrieve the corresponding policy by correlating the session ID, UE ID, and destination LADN ID, and then PCF 805 may update the policy (e.g., charging policy including App-ID, data rate) regarding the data transfer over the PDU session to the new LADN. PCF 805 may obtain a more detailed policy profile by contacting the UDM /UDR 804, which may store the updated policy with the policy ID (step 815). SMF 803 may activate the PDU session and selects the anchor point to serve the session). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, FACCIN et al and Xu et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables the operator to create networks customized to provide optimized solutions for different market scenarios which demands diverse requirements as taught by Li et al.
Regarding claim 19, Salkintzis discloses, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information (e.g., an application key). In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list (see signaling 820). In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys. Based on the Device-ID received from the PCF 147, the NW-ETDF 154 retrieves the signature of the UE-ETDF 210 in the UE 205 (see block 825). Where the UE-ETDF 210 was downloaded from NW-ETDF 154 (as shown in FIG. 2.4.1-1), the NW-ETDF 154 calculated and stored the signature before delivering the UE-ETDF 210 to UE 205. Alternatively, where the UE-ETDF 210 was not downloaded from NW-ETDF 154 (e.g., but was pre-installed in the UE 205), the NW-ETDF 154 is provisioned with the signature of the UE-ETDF 210 (¶ 0137-0138).
Salkintzis, FACCIN et al and Xu et al do not specifically disclose UDR.
In the same field of endeavor, Li et al discloses, wherein the stored in a user data repository (UDR) by the PCF node (¶ 0074, 0078, 0087, PCF 805 may retrieve the corresponding policy by correlating the session ID, UE ID, and destination LADN ID, and then PCF 805 may update the policy (e.g., charging policy including App-ID, data rate) regarding the data transfer over the PDU session to the new LADN. PCF 805 may obtain a more detailed policy profile by contacting the UDM /UDR 804, which may store the updated policy with the policy ID (step 815). SMF 803 may activate the PDU session and selects the anchor point to serve the session). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, FACCIN et al and Xu et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables the operator to create networks customized to provide optimized solutions for different market scenarios which demands diverse requirements as taught by Li et al.
Claims 1-2, 5, 7-9, 12-13, 16-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (20210168665) in view of Salkintzis et al (20210329541).
Regarding claim 1, Salkintzis discloses, a method for operating a user equipment (UE, fig. 1-12) in a wireless communication system, the method comprising: 
transmitting a UE (UE, fig. 1-12) policy container including an operating system identifier (OS-Id, fig. 8) indicating an operating system of the UE to a policy control function node (PCF 147, fig. 8) via a radio access network (assess network 120, fig. 1-2A) (¶ 0136-0137, fig. 8, step 815); and 
receiving a UE selection policy rule (PCC rules) associated with the operating system (OS-ID) from the PCF node (¶ 0137, 0140, fig. 8, step 840), 
wherein the rule (PCC rules) includes an application identifier (App-1, App-2, App-3, application identifiers) related to the operating system (OS-ID) (¶ 0136-0140, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. The PCF 147 sends to SMF 143 the requested PCC rules and the authorized QoS. In addition, the PCF 147 sends to the SMF 143 the list of application identifiers and the associated AppKeys received from the NW-ETDF 154 (see signaling 840). If the PCF 147 has sent a Rand value to the NW-ETDF 154, the PCF 147 also sends this Rand value to the SMF 143. After receiving the list of application identifiers and associated AppKeys, the SMF 143 sends an N4 Session Establishment Request that includes encrypted packet detection rules to the UPF 141 (see signaling 845). Here, each packet detection rule includes an AppKey and the associated application identifier. The UPF 141 sends a N4 Session Establishment Response to the SMF 143),
wherein the operating system is identified by the PCF node, based on at least one of the OSId [or a permanent equipment identifier] of the UE (¶ 0137-0138, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys).
Salkintzis does not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session.
In the same field of endeavor, Salkintzis et al discloses, wherein the URSP rule includes an application identifier corresponding to the operating system (¶ 0054-0055, 0073 and 0112-0114), wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0054-0055, and 0112-0114). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis by specifically adding feature in order to enhance system performance to enables a UE to determine type of mobile data connection to establish, when an application requests a connection with specific requirements, or to communicate with low latency, or to access the internet, or to transmit small/infrequent measurements, or to download a new firmware, etc., is thus provided as taught by Salkintzis et al.
	Regarding claim 2, Salkintzis discloses, wherein the OSId is transmitted from the UE through a registration request message in an initial registration procedure (¶ 0134, fig. 8, step 805), and wherein the operating system is determined by the PCF node, based on the OSId (¶ 0137-0138, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys).
Regarding claim 5, Salkintzis discloses, wherein the OSId is transmitted from the UE to an access management function node through a registration request message (¶ 0134, fig. 8, step 805), and wherein the OSId is transmitted from the AMF node to the PCF node through a message for a UE policy generation request (¶ 0135-0137, fig. 8, steps 810 and 815).
Regarding claim 7, Salkintzis discloses, wherein the OSId is identified from the PEI (i.e., Device ID) by the PCF, based on mapping relationship between PEIs and OSIds (¶ 0137-0138, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys and also see Xu et al).
Regarding claim 8, Salkintzis discloses, a method for operating a policy control function (PCF, fig. 8) node in a wireless communication system, the method comprising:
receiving, from a user equipment (UE), a UE policy container including an operating system identifier (OS-Id) of the UE (¶ 0134, fig. 8, step 805); 
identifying an operating system of the UE, based on at least one of the OSId or a permanent equipment identifier of the UE (¶ 0137-0138 and 0140, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys); and 
transmitting a UE route selection policy rule including an application identifier corresponding to the operating system to the UE (¶ 0142, fig. 8, steps 860 and 865).
Salkintzis does not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session.
In the same field of endeavor, Salkintzis et al discloses, wherein the URSP rule includes an application identifier corresponding to the operating system (¶ 0054-0055, 0073 and 0112-0114), wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0054-0055, and 0112-0114). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis by specifically adding feature in order to enhance system performance to enables a UE to determine type of mobile data connection to establish, when an application requests a connection with specific requirements, or to communicate with low latency, or to access the internet, or to transmit small/infrequent measurements, or to download a new firmware, etc., is thus provided as taught by Salkintzis et al.
Regarding claim 9, Salkintzis discloses, wherein the OSId is transmitted from the UE through a registration request message in an initial registration procedure (¶ 0134, fig. 8, step 805), and wherein the identifying of the operating system comprises determining the operating system, based on the OSId (¶ 0134 and 0137, fig. 8, step 805 and 815-840).
	Regarding claim 12, Salkintzis discloses, wherein the receiving of the UE policy container comprises receiving, from an access management function node, a UE policy generation request message including the OSId, and wherein the OSId is transmitted from the UE to the access management function node through a registration request message (¶ 0134 and 0137, fig. 8, step 805 and 815 and also see Xu et al).
Regarding claim 13, Salkintzis discloses, identifying the OSId from the PEI, based on mapping relationship between PEIs and OSIds (¶ 0134 and 0137, fig. 8, step 805 and 815-840).
Regarding claim 16, Salkintzis discloses, a user equipment (UE, fig. 1-12, abstract) in a wireless communication system, the UE comprising: 
a transceiver (325, fig. 3); and at least one processor (305, fig. 3) functionally coupled to the transceiver, and configured to control the transceiver (¶ 0069-0070), wherein the at least one processor is configured to: 
transmit a UE policy container including an operating system identifier (OS-Id) indicating an operating system of the UE to a policy control function node (¶ 0136-0137, fig. 8, step 815); and 
receive a UE route selection policy rule including an application identifier corresponding to the operating system from the PCF node (¶ 0137, 0140, fig. 8, step 840), and 
wherein the operating system is identified by the PCF node, based on at least one of the OSId or a permanent equipment identifier of the UE (¶ 0137-0138, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information e.g., an application key. In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list. In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys). 
Salkintzis does not specifically disclose wherein the URSP rule includes an application identifier corresponding to the operating system, wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session.
In the same field of endeavor, Salkintzis et al discloses, wherein the URSP rule includes an application identifier corresponding to the operating system (¶ 0054-0055, 0073 and 0112-0114), wherein the URSP rule is used by the UE to determine if an application of the application identifier is associated to an established protocol data unit (PDU) session, or the application is offloaded to non-3GPP access outside a PDU session, or the application triggers an establishment of a new PDU session (¶ 0054-0055, and 0112-0114). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis by specifically adding feature in order to enhance system performance to enables a UE to determine type of mobile data connection to establish, when an application requests a connection with specific requirements, or to communicate with low latency, or to access the internet, or to transmit small/infrequent measurements, or to download a new firmware, etc., is thus provided as taught by Salkintzis et al.	
Regarding claim 17, Salkintzis discloses, wherein the OSId is transmitted from the UE through a registration request message in an initial registration procedure (¶ 0134 and 0137, fig. 8, step 805), and wherein the operating system is determined by the PCF node, based on the OSId (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
Regarding claim 20, Salkintzis discloses, wherein the OSId is transmitted from the UE to an access management function (AMF) node through a registration request message (¶ 0134 and 0137, fig. 8, steps 805), and wherein the OSId is transmitted from the AMF node to the PCF node through a message for a UE policy generation request (¶ 0134 and 0137, fig. 8, steps 805 and 815-840). 
Regarding claim 22, Salkintzis discloses, wherein the OSId is identified from the PEI by the PCF, based on mapping relationship between PEIs and OSIds (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).	
Claims 3-4, 6, 10-11, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (20210168665) in view of Salkintzis et al and Shan et al (20190342851). 
Regarding claim 3, Salkintzis discloses, further comprising: transmitting an identity message including the PEI to the AMF node, wherein the PEI is provided from the AMF node to the PCF node, and wherein the operating system is determined by the PCF node, based on the PEI (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
Salkintzis, and Salkintzis et al do not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, Salkintzis et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al.
Regarding claim 6, Salkintzis discloses, transmitting an identity message including the PEI and the OSId to the AMF node, wherein the OSId is provided from the AMF node to the PCF node (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
Salkintzis, FACCIN et al, Salkintzis et al do not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, Salkintzis et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al. 
Regarding claim 10, Salkintzis discloses, transmitting an identity message including the PEI and the OSId to the AMF node, wherein the OSId is provided from the AMF node to the PCF node (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
receiving the PEI, from an access management function node (¶ 0134, fig. 8, step 805), wherein the identifying of the operating system comprises identifying the operating system of the UE, based on the PEI (¶ 0134 and 0137, fig. 8, steps 805), wherein the PEI is transmitted from the UE to the AMF node (¶ 0134 and 0137, fig. 8, steps 805), and wherein the identity message is transmitted from the UE to the AMF node (¶ 0134 and 0137, fig. 8, steps 805).
Salkintzis, Salkintzis et al does not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, Salkintzis et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al.
Regarding claim 18, Salkintzis discloses, further comprising: transmitting an identity message including the PEI to the AMF node, wherein the PEI is provided from the AMF node to the PCF node, and wherein the operating system is determined by the PCF node, based on the PEI (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
Salkintzis, Salkintzis et al do not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, Salkintzis et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al.
Regarding claim 21, Salkintzis discloses, transmitting an identity message including the PEI and the OSId to the AMF node, wherein the OSId is provided from the AMF node to the PCF node (¶ 0134 and 0137, fig. 8, steps 805 and 815-840).
receiving the PEI, from an access management function node (¶ 0134, fig. 8, step 805), wherein the identifying of the operating system comprises identifying the operating system of the UE, based on the PEI (¶ 0134 and 0137, fig. 8, steps 805), wherein the PEI is transmitted from the UE to the AMF node (¶ 0134 and 0137, fig. 8, steps 805), and wherein the identity message is transmitted from the UE to the AMF node (¶ 0134 and 0137, fig. 8, steps 805).
Salkintzis, Salkintzis et al do not specifically disclose receiving an identity request message for requesting the PEI, from an access management function node.
In the same field of endeavor, Shan et al discloses, receiving an identity request message for requesting the PEI, from an access management function node (¶ 0113, fig. 4, step 406); and transmitting an identity response message including the PEI to the AMF node in response to the identity request message (¶ 0114, fig. 4, step 407). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, Salkintzis et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and UE configuration update, security control mode procedures so as to support of SM procedures to establish and maintain data connectivity between the UEs and a DN as taught by Shan et al.
Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (20210168665) in view of Salkintzis et al and Li et al (20210168584).  
Regarding claim 4, Salkintzis discloses, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information (e.g., an application key). In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list (see signaling 820). In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys. Based on the Device-ID received from the PCF 147, the NW-ETDF 154 retrieves the signature of the UE-ETDF 210 in the UE 205 (see block 825). Where the UE-ETDF 210 was downloaded from NW-ETDF 154 (as shown in FIG. 2.4.1-1), the NW-ETDF 154 calculated and stored the signature before delivering the UE-ETDF 210 to UE 205. Alternatively, where the UE-ETDF 210 was not downloaded from NW-ETDF 154 (e.g., but was pre-installed in the UE 205), the NW-ETDF 154 is provisioned with the signature of the UE-ETDF 210 (¶ 0137-0138).
Salkintzis, Salkintzis et al do not specifically disclose UDR.
In the same field of endeavor, Li et al discloses, wherein the stored in a user data repository (UDR) by the PCF node (¶ 0074, 0078, 0087, PCF 805 may retrieve the corresponding policy by correlating the session ID, UE ID, and destination LADN ID, and then PCF 805 may update the policy (e.g., charging policy including App-ID, data rate) regarding the data transfer over the PDU session to the new LADN. PCF 805 may obtain a more detailed policy profile by contacting the UDM /UDR 804, which may store the updated policy with the policy ID (step 815). SMF 803 may activate the PDU session and selects the anchor point to serve the session). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, Salkintzis et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables the operator to create networks customized to provide optimized solutions for different market scenarios which demands diverse requirements as taught by Li et al.
Regarding claim 11, Salkintzis discloses, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information (e.g., an application key). In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list (see signaling 820). In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys. Based on the Device-ID received from the PCF 147, the NW-ETDF 154 retrieves the signature of the UE-ETDF 210 in the UE 205 (see block 825). Where the UE-ETDF 210 was downloaded from NW-ETDF 154 (as shown in FIG. 2.4.1-1), the NW-ETDF 154 calculated and stored the signature before delivering the UE-ETDF 210 to UE 205. Alternatively, where the UE-ETDF 210 was not downloaded from NW-ETDF 154 (e.g., but was pre-installed in the UE 205), the NW-ETDF 154 is provisioned with the signature of the UE-ETDF 210 (¶ 0137-0138).
Salkintzis, Salkintzis et al do not specifically disclose UDR.
In the same field of endeavor, Li et al discloses, wherein the stored in a user data repository (UDR) by the PCF node (¶ 0074, 0078, 0087, PCF 805 may retrieve the corresponding policy by correlating the session ID, UE ID, and destination LADN ID, and then PCF 805 may update the policy (e.g., charging policy including App-ID, data rate) regarding the data transfer over the PDU session to the new LADN. PCF 805 may obtain a more detailed policy profile by contacting the UDM /UDR 804, which may store the updated policy with the policy ID (step 815). SMF 803 may activate the PDU session and selects the anchor point to serve the session). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, Salkintzis et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables the operator to create networks customized to provide optimized solutions for different market scenarios which demands diverse requirements as taught by Li et al.
Regarding claim 19, Salkintzis discloses, the PCF 147 receives the ETDF Container, it knows that the UE 205 is capable of providing encrypted data traffic detection information (e.g., an application key). In response to the policy request, the PCF 147 creates a list of applications for which the UE 205 is to provide encrypted data traffic detection information. For example, the PCF 147 may create the list [App-1, App-2, App-3] if the network wants to detect the encrypted data flows associated with App-1, App-2 and App-3. The PCF 147 takes into account the OS-ID in the received ETDF Container in order to create the application identities for the operating system supported by the UE 205. The PCF 147 requests from the NW-ETDF 154 the AppKeys associated with the applications in the list (see signaling 820). In certain embodiments, the PCF 147 may provide a random number, Rand, to the NW-ETDF 154 for calculating the AppKeys. Based on the Device-ID received from the PCF 147, the NW-ETDF 154 retrieves the signature of the UE-ETDF 210 in the UE 205 (see block 825). Where the UE-ETDF 210 was downloaded from NW-ETDF 154 (as shown in FIG. 2.4.1-1), the NW-ETDF 154 calculated and stored the signature before delivering the UE-ETDF 210 to UE 205. Alternatively, where the UE-ETDF 210 was not downloaded from NW-ETDF 154 (e.g., but was pre-installed in the UE 205), the NW-ETDF 154 is provisioned with the signature of the UE-ETDF 210 (¶ 0137-0138).
Salkintzis, Salkintzis et al do not specifically disclose UDR.
In the same field of endeavor, Li et al discloses, wherein the stored in a user data repository (UDR) by the PCF node (¶ 0074, 0078, 0087, PCF 805 may retrieve the corresponding policy by correlating the session ID, UE ID, and destination LADN ID, and then PCF 805 may update the policy (e.g., charging policy including App-ID, data rate) regarding the data transfer over the PDU session to the new LADN. PCF 805 may obtain a more detailed policy profile by contacting the UDM /UDR 804, which may store the updated policy with the policy ID (step 815). SMF 803 may activate the PDU session and selects the anchor point to serve the session). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Salkintzis, Salkintzis et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables the operator to create networks customized to provide optimized solutions for different market scenarios which demands diverse requirements as taught by Li et al.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643